
	

114 SRES 450 ATS: Honoring May 1 through May 7, 2016, as “National Small Business Week” and celebrating the contributions of small businesses and entrepreneurs in every community in the United States.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 450
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Vitter (for himself, Mrs. Shaheen, Ms. Ayotte, Mr. Peters, Mr. Risch, Ms. Heitkamp, Mr. Scott, Mr. Markey, Mrs. Fischer, Ms. Cantwell, Mrs. Ernst, Mr. Booker, Mr. Gardner, Mr. Cardin, Mr. Enzi, Ms. Hirono, and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring May 1 through May 7, 2016, as National Small Business Week and celebrating the contributions of small businesses and entrepreneurs in every community in the
			 United States.
	
	
 Whereas National Small Business Week has been declared by every President since 1963; Whereas there are more than 28,000,000 small businesses in the United States;
 Whereas nearly 90 percent of United States employers have fewer than 20 employees; Whereas small businesses in the United States—
 (1)represent 99.7 percent of all businesses with employees; (2)employ over 48 percent of employees in the private sector;
 (3)constitute 98 percent of businesses that export goods; and (4)account for more than 46 percent of private sector output;
 Whereas, on July 30, 1953, Congress established the Small Business Administration to aid, counsel, assist, and protect the interests of small businesses—
 (1)to preserve free and competitive enterprise; (2)to ensure that a fair proportion of the total sales of Government property are made to small businesses; and
 (3)to maintain and strengthen the overall economy of the United States; Whereas 63 percent of new jobs are created by small businesses; and
 Whereas May 1 through May 7, 2016, will be celebrated as “National Small Business Week”: Now, therefore, be it
		
	
 That the Senate— (1)honors May 1 through May 7, 2016, as National Small Business Week;
 (2)celebrates the contributions of small businesses and entrepreneurs in every community in the United States during National Small Business Week;
 (3)recognizes the importance of— (A)creating policies that promote an environment in which small businesses may succeed; and
 (B)the Small Business Administration as a valuable resource for entrepreneurs in the United States; and
 (4)supports efforts— (A)to encourage consumers to use small businesses; and
 (B)to increase awareness of the value of small businesses and the impact of small businesses on the economy of the United States.
				
